

114 S79 IS: Remittance Status Verification Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 79IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo impose a fine with respect to international remittance transfers if the sender is unable to
			 verify legal status in the United States, and for other purposes.1.Short
 titleThis Act may be cited as the Remittance Status Verification Act of 2015.2.Status
 verification for remittance transfersSection 919 of the Electronic Fund Transfer Act (relating to remittance transfers) (15 U.S.C. 1693o–1) is amended—(1)by redesignating subsection (g) as subsection (h); and(2)by inserting after subsection (f) the following:(g)Status
				verification of sender(1)Request for
				proof of status(A)In
 generalEach remittance transfer provider shall request from each sender of a remittance transfer, the recipient of which is located in any country other than the United States, proof of the status of that sender under the immigration laws, prior to the initiation of the remittance transfer.(B)Acceptable
 documentationAcceptable documentation of the status of the sender under this paragraph—(i)shall be, in any State that requires proof of legal residence—(I)a State-issued driver's license or Federal passport; or(II)the same documentation as required by the State for proof of identity for the issuance of a driver’s license, or as required for a passport;(ii)shall be, in any State that does not require proof of legal residence, such documentation as the Bureau shall require, by rule; and(iii)does not include any matricula consular card.(2)Fine for
 noncomplianceEach remittance transfer provider shall impose on any sender who is unable to provide the proof of status requested under paragraph (1) at the time of transfer, a fine equal to 7 percent of the United States dollar amount to be transferred (excluding any fees or other charges imposed by the remittance transfer provider).(3)Submission of
 fines to BureauAll fines imposed and collected by a remittance transfer provider under paragraph (2) shall be submitted to the Bureau, in such form and in such manner as the Bureau shall establish, by rule.(4)Administrative
 and enforcement costsThe Bureau shall use fines submitted under paragraph (3) to pay the administrative and enforcement costs to the Bureau in carrying out this subsection.(5)Use of fines
 for border protectionAmounts from the collection of fines under this subsection that remain available after the payment of expenses described in paragraph (4), shall be transferred by the Bureau to the Treasury, to be used to pay expenses relating to United States Customs and Border Protection for border security fencing, infrastructure, and technology.(6)Definition
 relating to immigration statusIn this subsection, the term immigration laws has the same meaning as in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))..3.Study and report
			 regarding remittance transfer processing fines and identification
 program(a)StudyThe Comptroller General of the United States shall conduct a study to determine the effects of the enactment of section 919(g) of the Electronic Fund Transfer Act, as amended by this Act.(b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Banking, Housing, and Urban Affairs and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on the results of the study conducted under paragraph (1) that includes—(1)an analysis of the costs and benefits of complying with section 919(g) of the Electronic Fund Transfer Act, as amended by this Act; and(2)recommendations about whether the fines imposed under that section 919(g) should be extended or increased.